DETAILED ACTIONAcknowledgements
1, 	The Applicant’s arguments filed on January 21, 2021 is hereby acknowledged. Claims 1-20 remain pending and have been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/305,928, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The parent application is silent as to the generation and use of creator tags, the parent application does not support the claimed feature of “combine the encryption key with the first encrypted element map to generate a creator tag; encrypt the creator tag; embed the creator tag within the first block; and publish the .


Response to Arguments
3.	The Applicant states that the proposed combination of Higgins and Chapman fails disclose the claimed features of "generate a first encrypted element map identifying the locations of the first  set of encrypted data elements within the first block,"  " "combine the encryption key with the first encrypted element map to generate a creator tag" and  " "embed the creator tag within the first block,"  as recited, in part, in Claim 1. 
The Examiner responds that the Applicants specification states at page 9 lines 20-23 that the “map” is used to identify data elements stored in one or more blocks of a blockchain.  Similarly  Chapman discloses  at column 10, lines 12-42  “The application server 103 may generate block addresses for data to be  retrieved from blockchain instances of the system blockchain.  Machine-readable  computer files containing various forms of documents (e.g., PDF, DOC, XLS) may  be uploaded to the application server 103 via a webserver 101, or otherwise  stored into a system database 105, after which the application server 103 may  generate a hash value of the document, where the application uses the hash  value or other identifier value to reference the file from a system database  105.  The application server 103 may then generate the block address for the file by generating a hash of the document and a hash value of the immediately preceding block data or block address of the system blockchain.  This block address may then be stored into the system database 105 in a 

Examiner further states that Higgins discloses the claimed feature of  "combining the encryption key with the first encrypted element map to generate a creator tag " as well as "embedding the creator tag within the first block," as recited in Claim 1.  The broadest reasonable interpretation of this claim element merely requires the combination of a key value with a data item, Higgins at paragraph 33 teaches that a data item in this case a promissory note and symmetric keys are stored on a blockchain, the combination of the note and the key are construed as a “creator tag”  storing this data on a block chain is construed as “embedding”. 
	Examiner notes that the present claim is merely directed towards a scheme of storing data, without any particular use or novelty of the stored data, therefore any type of data stored in the same format as the claimed invention such as disclosed by the prior art record is sufficient in terms of art to teach the claimed invention.    See following rejection 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4. 	Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins  (US Patent Application Publication 2018/0121918) in view of Chapman et al.  (US Patent 9,992,022).

5.	As per claims 1, 8 and 15 
Higgins discloses a system, comprising: 
a plurality of network nodes in a network, wherein the network nodes are configured to maintain a block chain;(Figure 1, element 114, paragraph 21) and 
a device in signal communication with one or more network nodes from the plurality of network nodes,(paragraph 23) comprising:
a communication interface configured to exchange data network nodes in the network;(paragraph 100)
a memory operable to store encryption keys; and  a processor communicatively coupled to the communication interface and the memory,(paragraph 102) configured to implement a vault engine configured to: 
receive a first set of data elements; (paragraph 28, 29 [promissory note is data element ])
obtain an encryption key from the memory; (paragraph 29)
encrypt the first set of data elements using the encryption key; (paragraph 30)

combine the encryption key with the first encrypted element map to generate a creator tag; (paragraph 31, 32)
 encrypt the creator tag; (paragraph 32)
embed the creator tag within the first block; and publish the first block to the block chain. (paragraph 33) 
Higgins does not explicitly disclose, however Chapman et al. discloses generate a first encrypted element map (Column 19, lines 31-34 [a cryptographic hash of the documents stored in the record block is created] )identifying the locations of the first set of encrypted data elements within the first block; (Column 10, lines 12-42, Column 19, lines 31-42 [hash values identify a data element ] )
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Higgins’s teaching in view of  Chapman et al. in order to allow a user to verify the integrity of a stored data set (Chapman; column 19, lines 34-36)


6.	As per claims 2, 9 and 16 
Higgins discloses the system of claim 1,
wherein the processor is configured to: receive a second set of data elements; (Higgins; paragraph 28, 29 [promissory note is data element ])
 encrypt the second set of data elements using the encryption key; (Higgins; paragraph 30)

combine the encryption key with the second encrypted element map to generate a second creator tag; (Higgins; paragraph 32)
 encrypt the second creator tag; (Higgins; paragraph 32)
  embed the second creator tag within the second block; and publish the second block to the block chain.  (Higgins; paragraph 33) 
generate a second encrypted element map, wherein the second encrypted element map identifies the locations of the second set of encrypted data elements within the second block; (Chapman; Column 19, lines 31-42)

Examiner notes mere duplication of parts (e.g. “receive a second set of data elements;  encrypt the second set of data elements using the encryption key; embed the second set of encrypted data elements within a second block for the block chain; generate a second encrypted element map, wherein the second encrypted element map identifies the locations of the second set of encrypted data elements within the second block; combine the encryption key with the second encrypted element map to generate a second creator tag;  encrypt the second creator tag;  embed the second creator tag within the second block; and publish the second block to the block chain) has no patentable significance unless new and unexpected result is produced, In re Harza, 124 USPQ 378 (CCPA 1960)


7.	As per claims 3, 10 and 17
Higgins discloses the system of claim 1,


8.	As per claims 4, 11 and 18
Higgins discloses the system of claim 1,wherein obtaining the encryption key comprises randomly selecting the encryption key.  (Chapman; Column 18, lines 40 column 19, line 4)

9.	As per claims 5, 12 and 19
Higgins discloses the system of claim 1,wherein obtaining the encryption key comprises: determining the location of the device; and selecting the encryption key based on the location of the device.  (Chapman; Column 18, lines 40 column 19, line 4)

10.	As per claims 6, 13 and 20
Higgins discloses the system of claim 1,            wherein the processor is further configured to: selecting a hashing function based on the location of the device; hashing at least a portion of the encryption key with the hashing function to generate a vault 
key; and  store the vault key in the memory.   (Chapman; Column 18, lines 40 column 19, line 4)

11.	As per claims 7 and 14



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M WINTER whose telephone number is (571)272-6713.  The examiner can normally be reached on Monday - Friday 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.W/            Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/            Primary Examiner, Art Unit 3685